UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6818



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

CORNELL CRAWFORD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
94-286-S, CA-96-1181-S)


Submitted:   January 23, 1997              Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Cornell Crawford, Appellant Pro Se. Maury S. Epner, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.* United States v. Crawford, Nos.
CR-94-286-S, CA-96-1181-S (D. Md. Apr. 18, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




    *
      Appellant's motion to expedite is now moot and is dismissed
for that reason.

                                  2